United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2375
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Juan Carlos Lopez-Angel,                *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 22, 2009
                                Filed: January 12, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      In this direct criminal appeal, Juan Lopez-Angel, who pleaded guilty to a drug
charge, appeals the within-Guidelines-range prison sentence the district court1
imposed after ostensibly granting Lopez-Angel’s motion for a downward variance.
Counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that, because the court stated it was granting Lopez-Angel’s
motion for a downward variance and because Lopez-Angel cooperated with law-



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
enforcement officers, the court should have imposed a below-Guidelines-range
sentence.

       We review sentences for reasonableness, using a deferential abuse-of-discretion
standard: first, we ensure that the district court committed no significant procedural
error such as improperly calculating the Guidelines range, treating the Guidelines as
mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, sentencing based on
clearly erroneous facts, or failing to explain the chosen sentence; then we consider the
substantive reasonableness of the sentence under the totality of the circumstances. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors
that constitute abuse of discretion); see also United States v. Haack, 403 F.3d 997,
1003-04 (8th Cir. 2005) (reasonableness of sentence reviewed for abuse of discretion).
We conclude that the district court did not abuse its discretion in sentencing Lopez-
Angel, as the court specifically addressed the section 3553(a) factors, including the
nature of the offense and Lopez-Angel’s criminal history and characteristics
(especially his cooperation), and the court arrived at a substantively reasonable
sentence under the totality of the circumstances. See 18 U.S.C. § 3553(a); United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where record reflected that district
court made individualized assessment based on facts presented and specifically
addressed defendant’s proffered information in its consideration of sentencing factors,
sentence was not unreasonable). To the extent the court committed any procedural
error by indicating it was granting a “variance” and then imposing a sentence within
the Guidelines range, that error was harmless. Cf. United States v. Waldner, 580 F.3d
699, 709 (8th Cir. 2009) (failure to properly calculate advisory Guidelines range is
significant procedural error, but only a non-harmless error in calculating Guidelines
range requires remand for resentencing).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court, and we grant counsel’s motion to withdraw, subject to counsel

                                          -2-
informing Lopez-Angel about procedures for seeking rehearing or filing a petition for
certiorari.
                    ______________________________




                                         -3-